 G. C. MURPHY CO.579G.C.Murphy CompanyandGeneral Teamsters,Chauffeurs and Helpers Local 249 a/w Internation-alBrotherhood of Teamsters,Chauffeurs,Ware-housemenandHelpersofAmerica.Case6-CA-6340November 27, 1973DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, ANDPENELLOOn April 12, 1973, Administrative Law Judge JoelA.Harmatz issued the attached Decision in thisproceeding.Thereafter, theGeneral Counsel filedexceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to-affirm the rulings, findings, andconclusionsof the Administrative Law Judge and toadopt his recommended Order. -ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the complaint be, and hereby is,dismissed in its entirety.MEMBER FANNING,dissenting:Iagreewithmy colleagues in affirming theAdministrative Law Judge that the employees herewere engaged in activity protected by Section 7 of theAct, and that the strike was legal and not a breach ofcontract.From that starting point, however, Ianalyze the case differently. The question here iswhether Respondent has violated Section 8(a)(3) and(1)of the Act by denying or withholding from1N LRB. v. Great Dane Trailers, Inc.,388 U.S. 26 (1967)2Flambeau Plastics Corporation,167 NLRB 735, 744-745.3Cf.The Detroit Edison Company,206 NLRB No. 116, where thecontract had no provision for rescheduling but there had been an actualpractice thereunder for about 20 years that the respondent was permitted toand in fact did reschedule vacations as required by necessities,i.e.,tomaintain an uninterrupted supply of electricity as a public utility. Also, thatcontract provided that vacation scheduling would be done by management"as per its needs";this contract provides that employees choose their ownvacation times on aseniority basis.Also, cfTexaco, Inc,179 NLRB 989, a dismissal which the Respondenthere relied on in its brief to the Adnnmstrative Law Judge.That contractprovided that the section dealing with vacations was to be governed by thevacation rules of the respondent A booklet of the respondent covering theserules stated that no particular time of year was designated for vacations,which were to be left to the "discretion of Management to arrange the timeof vacation to best suit employees' convenience and least interfere with the207 NLRB No. 73employees their prescheduled vacation benefitssolely because they engaged in the sympathy strike. Iview the denial of accrued vacation benefits whendue, solely because the employees were engaged inprotected concerted activities, as inherently destruc-tive of employee rights, hence violative of Section8(a)(3) and (1) of the Act.' This Board has long heldthat denial. of vacation benefits to employees whowould otherwise have received them but for the facttheywere on strike contravenes the rights ofemployees to engage in protected strike activity.2The Administrative Law Judge found that Respon-dent, in rescheduling vacations, acted "according tothe procedure dictated by" the terms of the agree-ment,and that such authorization was "implicit intheoverall scheme" evidenced by the variousvacation provisions. I disagree on both counts. Thecontractprovides in some detail for vacationscheduling,but there is no provision for reschedulingby the Employer once vacation schedules have beendetermined-inthisinstanceup to 11 monthsbeforehand. There is provision for rescheduling byemployees in certain limited circumstances (notapplicable here), but even this is further limited by anexception that employee rescheduling not affect arequirement that 50 regular employees be scheduledduring each week in June, July, and August.3The contract is silent on the impact of strike timeonvacations.The last sentence of articleXV(d)-"No employee shall be permitted to takevacation time as a credit againsttimelost for anyother reason."-isnot explicated on this record ashaving reference to strike time.4 Thus the Board'sdismissal inRoegelein ProvisionCompany,181NLRB578,580,which the Administrative Law Judgeconsidered diapositive, is not authority for dismissingthis case. There the contract was negotiated during astrike and specifically provided,that, over a 12-monthperiod, absence from work for 200 hours "for anyreason" disqualified the employee for a vacation. Asthe Board there noted, the record in that case showedthat the meaning and scope', of that provision werethe subject of repeated discussions during contractCompany's operations." The respondent's action m declining to pay forvacation periods that startedafterthestrike began was consistent with apast practice beginning with a 1945 strike,with one exception in 1950 infavor of employees who because of illness had been unable to takerescheduled vacations.Before the 1969 strike,the respondent gave noticethat it would again follow the practice of allowing no employee to start avacation after the strike started.The Trial Examiner found that the vacationpay which went with the rescheduled vacations was larger than it wouldhave been if the vacations had been taken when originally scheduled-afactor not here present-and the Board concluded that it had not beenestablished that the postponing of vacations and the compelling ofrepayment of advance vacation pay with respect to such rescheduledvacations were inherently destructive of employee rights.4The sentence ends a paragraph allowing "split vacations"in certaincircumstances, which, when scheduled,shall be altered only for personalillnessor emergency situations See Appendix to Decision of the Administra-tive Law Judge 580DECISIONSOF NATIONALLABOR RELATIONS BOARDnegotiations and consequently "there could be noconfusion as to its intended impact upon reinstatedstrikers." In fact, a union steward, pointing to thecontract clause, declined to process the grievances ofone of the individual charging parties who, had heworked during the strike, would have qualified for avacation. This is not that sort of case. On this recordthemajority cannot say, as the Board said inRoegelein,that the Respondent was implementing "arightunderstood to have been acquiredthrough thecollective bargaining process." (Emphasis supplied.)Another contract section relied on as supportingthe Respondent's right to reschedule vacations afterthe strike is equally unpersuasive when considered incontext. Article XV(e) ends with the statement that"an employee shall not be paid in lieu of vacation,"but the beginning of this brief section simplyprohibits carrying unused vacation time over into thenext year, and, without punctuation, the section endswith the quoted clause.Reading on, the last section of the article onvacations, articleXV(i), specifically provides forvacation pay in situations where the vacation hasbeen earned but cannot be taken. According to thissection, a resignation before a vacation is earnedmeans no vacation pay, while employees "resigningafter their vacation is earned will be entitled to fullvacation pay" if 2 weeks' notice is worked out, andemployees dismissed other than for cause will receivepay "in lieu of earned vacation . . . ." In myjudgment, the majority has lost sight of the fact, asthe Administrative Law Judge did also, that all thatis sought here is pay for earned vacations scheduledlong before the strike-not a lump sum payment inlieu of vacation.There is also the matter of past practice, on which Icannot agree with the majority and the Administra-tive Law Judge. In the guard strike which took placea few months before the occurrences in this case,Respondent paid accrued vacation benefits tomembers of this same unit who honored the picketline. The assumption that those benefits were paid insettlement of that dispute is not supported by thisrecord.5 The contract between these parties is thefirst;the payment of accrued vacation benefitsduring the guard strike is the only instance ofpractice under it; I would view it as a meaningfulinterpretation of the contract.Thus, I agree with the General Counsel that theRespondent here had no contract right to reschedulevacationsunilaterally.And, as the Respondentoffered no business justification for the rescheduling,it seems clear to me thatGreat Dane Trailers, supra,and this Board's recent decision inCavalier,6requirea finding that Respondent has violated Section8(a)(3) of the Act.75Accepting the testimony of Respondent's personnel director at facevalue, it appears that Respondent paid the vacation benefits during theguard strike as the result of a grievancemeeting.During this strike,Respondent refused to hold a grievance meeting.6Cavalier Division of Seeburg Corporation,192 NLRB 290.7One wonders what this Board would do had the charging Unioncontended that some of the 95 employees required to reschedule theirvacations had made firm plans for their long prescheduled vacations,including reservations and advance payments that were forfeited when theirnormal pay for those prescheduled vacations was not forthcoming. Must theemployees demonstrate an economic loss when forced to forego aprescheduled vacation under a contract such as this? Would it suffice iftheir income level supported the inference of economic loss in circum-stances such as occurred here?DECISIONSTATEMENT OF THE CASEJOEL A. HARMATZ, Administrative Law Judge: This casewas tried before me at Pittsburgh, Pennsylvania, on March7, 1973. The charge was filed on September 27, 1972, byGeneral Teamsters, Chauffeurs and Helpers Local 249 a/wInternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America, herein called theUnion. The complaint which issued on January 31, 1973,alleges in substance that G.C. Murphy Company, hereincalled the Respondent,violated Section 8(a)(1) and (3) oftheAct by withholding and refusing to pay vacationbenefits in order to discourage employees from engaging inprotected and union activity. Respondent, in its duly filedanswer, denied the alleged unlawful conduct.'Upon the entire record, including my observation of thedemeanor of the witnesses, and after due consideration ofthe briefs filed on behalf of the General Counsel and theRespondent, I make the following:FINDINGS OF FACT1.JURISDICTIONThe Business of RespondentRespondent is a corporation engaged in the operation ofchain of retail variety stores throughout Pennsylvania,including a warehouse facility at McKeesport, Pennsylva-nia.During the 12-month period immediately proceedingthe issuance of the complaint and notice of hearing,Respondent's gross sales derived from its Pennsylvaniaoperation exceeded $5,000,000 and, during the sameperiod,Respondent received goods valued in excess of$50,000 at said Pennsylvania operations directly frompoints outside of said State.The complaint alleges, the answer admits, and I find thatRespondent,at all times material,is an employer engagedin commerce and is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.1At the hearing,Respondent requested permission to strike from itsanswer, paragraph I I thereof, which affirmatively plead that this proceedishould be deferred to the arbitral process set forth in the applicablecollective-bargaining agreement.Igranted said request, on Respondent'sindication that it sought decision on the merits of the issues raised by thepleadings. G. C. MURPHY CO.581II.THE LABORORGANIZATION INVOLVEDThe Unionis a labor organizationwithin themeaning ofSection 2(5) of the Act.III.THEALLEGED UNFAIR LABOR PRACTICEA.BackgroundBroadley stated, the question presented here is whetherRespondent denied certain production employees accruedvacation benefits because they refused to cross a lawfulpicket line established at their place of work in furtheranceof a dispute between Respondent and employees in anentirely different collective-bargaining unit.The basic facts are, in the main, undisputed. They showthat the Union, at all times material to this proceeding,separately represented a production and maintenance unitand an office clerical unit at Respondent's McKeesportwarehouse.Thus, in December 1970, the Union was certified as thecollective-bargaining representative for all production andmaintenance employees at said warehouse. Thereafter, acollective-bargaining agreement covering said unit wasentered, effective June 11, 1971, through August 1, 1973.During the term of that contract, and on March 2, 1972,theChargingUnion was certified as the bargainingrepresentative of a separate unit of office clerical employ-eesat this same facility. Following a breakdown innegotiations for a contract covering the clerical unit, theUnion, on August 28, 1972, struck Respondent. A picketline wasestablished pursuant to this dispute.Some 350 production and maintenance employeeshonored this picket line. The picketing continued untilSeptember 28, 1972, at which time all employees returnedto work. On October 9, 1972, the picketing by members ofthe office clerical unit resumed and this picket line wasagainhonored by the production and maintenanceemployees. This work stoppage continued until October 17,1972, at which time agreement was reached covering theoffice clerical unit and all employees returned to work.As will be seeninfra,the vacation benefits provision ofthe contract covering the production and maintenanceunit,hereinafter referred to as the agreement, specificallyestablishes a system for advance scheduling of vacations.Under this procedure, in November of the preceding year,1971 in thiscase,theproduction andmaintenanceemployeesmade requests, in writing, embodying theirchoice of vacation periods. Pursuant to Respondent'sdefinition ofmanpower needs and limitations on thenumber of employees that could be given a vacation in anyone week, Respondent recognized employee choice on thebasisof seniority. All vacations for the year 1972 were2Lawrence Donnelly, an employee in the production and maintenanceunit and steward testified, on direct exannation by the General Counsel,that at a negotiation session during the strike an agent of Respondentrejected the Union's demand for vacation pay, stating that no benefitswould be paid until the strike was over. On cross-examination, however, hecould not recall whether the statement actually made was merely thatvacations would be rescheduled after the work stoppage ended. CharlesMarsh, personnel manager for the Respondent,testified that he was presentat this conversation, and contradicted Donnelly's version of the statedscheduled in accordance with this procedure and well inadvance of the strike.The instant dispute arises from the fact that certain ofthe production workers who refused to cross the picket linein August, September, and October 1972, had prescheduledvacations for times contemporaneous with the strike. Atthe close of the strike, or shortly prior thereto, the Unionrequested that these employees be accorded a lump sumvacation payment in lieu of time off with pay. TheRespondent refused, stating that upon cessation of thestrike vacations would be rescheduled.2 On termination ofthe strike this is precisely what occurred. Respondentfollowed the established procedures for selection ofvacation time, and all employees covered by the instantcomplaint were awarded time off, with pay before the endof the year.B.The IssuesAs heretofore indicated the complaint alleges thatRespondent violated Section 8(a)(3) by withholding and/orrefusingto pay accrued vacation benefits that were due toemployees in August, September, and October 1972.However,no claim ismade that any of Respondent'semployees were denied vacationbenefitsin that year, andit is clear from the record that all employees receivedvacation benefits during 1972. The controversy centersupon and is limited to the form in which these benefitswere conferred.Thus, in effect, the General Counsel' argues thatRespondent was obligated to provide a lump sum vacationpayment to employees who honored the picket line andwho for that reason were not working at the time of theirscheduled vacation. The General Counsel further arguesthat Respondent denied such payments in reprisal for theemployees' support of the clerical strike and that Respon-dent's rescheduling of time off with pay to those employ-ees, instead of providing lump sum payments, constitutedproscribed discrimination.By way of remedy the General Counsel asserts that theemployees adversely affected by the rescheduling ofvacations suffereda lossof pay for the calendar year 1972equal to the length of their vacation period. For thisreason, theGeneralCounsel claims that, though allemployees received time off with pay during the vacationyear, the alleged violation should be remedied by affordingtheseemployees backpay to the extent of their lostearnings.Respondent, by way of defense, contends that its actiondid not constitute discrimination since the rescheduling ofvacations was entirelyconsistentwith the terms of thegoverning collective-bargainingagreement.More specifi-cally,Respondentassertsthat saidagreementprovides fora vacation benefit expressly limited to time off with pay,explanation of what the Company would do about vacations According toMarsh, theUnion was simply informed that vacationswould be rescheduledafter thestrike.Marsh, further testified, without contradiction thatRespondent paid allbenefits, other than vacation,during the strike such ashospitalization and insurance. I credit Marsh, whose capacity for recollec-tion appearedsharper thanDonnelly's andwhose testimony is moreplausible, consideringthe Company's continued paymentof other benefitsduring the strike. 582DECISIONS OF NATIONAL LABOR RELATIONS BOARDthat it precludes carrying over unused vacation into thenext year and that it specifically bars the payment of alump sum in lieu of time off. In the alternative, Respon-dent contends that, the employees involved, by honoringthe picket line, engaged in unprotected activity since theirrefusal to work was in contravention of the no-strike clausein the subsisting agreement.C.AnalysisIt iswell established, as the General Counsel observes,that Section 8(a)(3) precludes an employer from reducingor otherwise impairing the benefit level of employees byreason of their having engaged in protectedunionactivity.See, e.g.,-CavalierDivisionof Seeburg Corporation,192NLRB 290. I would also agree with the General Counselthatwhere illegalmotivation is shown, it may well beimmaterial that an employer's allegedly unlawful action isconsistentwith the terms of an applicable collective-bargaming agreement. See, e.g.,Laher Spring & ElectricCar Corp.,192NLRB 464. Finally, it is noted thatindependent proof of discriminatory motivation is notnecessarilyan indispensable element of the GeneralCounsel's case in acausealleging wrongful discriminationagainst employees for engaging in protected union activity;for as the Supreme Court has stated inN.L.R.B. v. GreatDane Trailer,388 U.S. 26, at p. 34:... if it can reasonably be concluded that theemployer's discriminatory conduct was `inherentlydestructive' of,important employee -rights, no proof ofantiunion motivation is needed and the Board can findan unfair labor practice even if the employer introducesevidence that the conduct was motivated by businessconsiderations. Second, if the adverse effect of thediscriminatory conduct on employee rights is 'compar-atively slight,' an antiunion motivation must be provedto sustain the charge if the employer has come forwardwith evidence of legitimate and substantial businessjustifications for the conduct.However, absent specific proof of improper motivation,neither the foregoing principles nor any discernibleconstruction of Section 8(a)(3) requires an employer- todepart from a contractually defined formula of general3 In the view I take of the case, I assume, but need not decide whether ornot the allegedly aggrieved employees, in refusing to cross the picket line,were engaged in activity protected by Section 7 of the Act. Were I calledupon to resolve that question, I would find that they were. The applicablecollective bargaining contains a declaration of intent "to do away with thepossibility of strikes," and article XI thereof includes a broad no-strikeclause.However, as I read the agreement, that clause is qualified by articleIV(c), which states "It shall not be a breach of contract to refuse to work onor from any premises where a strike exists, and no employees can bedisciplined for such action." I reject as specious the Respondent's claim thatthis clause did not effectively remove conduct covered thereby from theprohibition of the no-strike clause. The employee conduct involved here waswithin article IV(c), and since that clause effectively limits the "no strike"clause, the union activity in question was not in violation of the contractand not for that reason converted to unprotected activity.4There was testimony in the record that plant security personnel in thespring of 1972, engaged in a strike and that, pursuant thereto, theproduction and maintenance workers honored the picket line established inconnection with that dispute. In settlement of that dispute, Respondentagreed to make vacation payments to those production workers whosevacationswere scheduled to coincide with that strike However, thatagreement was not introduced in evidence, and the testimony fails toapplication and to confer special benefits upon employeesbecause they have participated in protected union activity.As I perceive this record, and the theory underlying theinstantcomplaint, this is precisely what the GeneralCounsel seeks here .3The instant record is totally barren of credible evidencesuggesting union animusor hostility.Nor does it appearthat either through contract or practice,4 employees, whosescheduled vacation fell during periods when they were outof work for anyreason,had an option of receiving vacationpay in lieu of a rescheduled vacation with pay.5 Indeed, thecontract, relevant provisions are attached hereto andmarked "Appendix," speaks specifically, and withoutambiguity, to the nonexistence of such an election.Thus article XV,Vacation Plan(c) states:(c)It is the intent of this ARTICLE that it becompulsory for eligible employees to take time off fortheir vacation period and further that no employeesshall be permitted to change their scheduled vacationperiod or any part thereof provided, however, anemployee shall reschedule their vacation only if his orher scheduled vacation falls during an Approved orAuthorized-Leave of Absence, except that suchrescheduling will not affect vacations scheduled pur-suant to(b) of this Article and further provided, thatthe employee must return to work for a period of two(2) weeks before taking a rescheduled vacation.Article XV,Vacation Plan(d) provides, in material part:No employee shall be entitled to take vacation time asa credit against time lost for any other reason.Article XV,Vacation Plan (e)provides:(e)Unused vacation time cannot be carried over intothe next year and an employee shall not be paid in lieuof vacation.Article XVLeaves of Absence,in material part provides:While on an Approved Leave, the employee's continu-ous service record will be maintained and creditgranted for the time absent just the same as though atwork.However, no employee may receive insuranceincrements, vacation pay, or other benefits except sickrelief or workmen's compensation while on leave ofabsence. The increments will be received following thedescribe its content or whether or not it was reduced to writing Sinceneither the terms of the agreement nor the specific circumstances underwhich it was reached is a matter of record, I am unwilling to assume thatthis represented anything other than anad hocconcession ancillary to thesettlement of a strike and in the interest of returning employees to work. Inmy judgment,such an arrangement does not give rise to a practice sufficientto alter the clear terms of a contract. It follows therefore that Respondentwas under no obligation to take a similar course during the clerical strike,and hence its failure to do so at that time was hardly indicative of adiscriminatory intentNo further evidence of a practice of granting lump sum vacation pay wasadduced, and Donnelly, the union steward, had no direct knowledge thatany employee had ever worked during his scheduled vacation period andreceived a pay check covering that vacation entitlement5As will be seen this policy was applied without exception amongemployees on payroll status. However, the contract, in article XV(i) doesprovide for lump sum vacation payments in the case of employees who haveearned their vacation, but, who, prior to taking them, have resigned theiremployment or been terminated for reasons other than cause, or whosevacations could not be rescheduled because they were in layoff. I deemthese narrow exceptions to the prevailing policy as irrelevant to the basicissue involved herein G. C. MURPHY CO.583employee's return to work according to the policycovering each one.It is clear from the foregoing that the contract does notauthorize vacation pay, but does require employees to taketheir vacation benefits in the form of time off with pay, andin no other forms I am satisfied and find that Respondent,in rescheduling the vacations of those whose vacations fellduring the period of the strike, acted according to theprocedure dictated by the terms of the existing collective-bargaining agreement .7The Board has held that even where employees aredenied benefits as a consequence of their protectedactivity, no inference of discriminatory motivation shouldbe drawn where the evidence establishes that said denialconstituted ". . . a lawful implementation of a right .. .acquired through the collective bargaining process." 8Iam satisfied that this case falls well within thatprinciple. In doing so, I note that, for the followingreasons,Respondent's application of the contract couldnotbe regarded as anything other than a "lawfulimplementation" thereof.First, from the standpoint of its impact, the contractualrule against lump sum vacation payments had no specialconsequence for those absent from work by reason of theirsupport of the clerical strike. As in the case of the strikesupporters, it is apparent from article XV that employeeswho are on approved or authorized leave of absence at thetime of their scheduled vacation, are not entitled tovacation pay, but must have their vacations rescheduled.Thisis so,despite the fact that employees on leave mightbe inconvenienced by this arrangement and hence wouldalso prefer a lump sum payment as against "time off." It isquite obvious therefore that the contractual "time off"requirement has the same impact on persons absent fromwork at the time of their preordained vacation, whethersaid absences be related to protected activity or any otherreason. Against this background, to brand Respondent'saction as unlawful is to assume that employees engaged inunion activity are to be accorded more favorable treatmentthan others similarly situated, a notion which to mythinking constitutes discrimination, which on its face,6Cf.Cavalier Division of Seeburg Corporation supra,wherethe Board, infinding an8(a)(3) violation based on the employer's denial of accruedvacationpay to strikers, was careful to point out that the applicable contractaccorded employees the option of taking pay in lieu of time off.,7Although the General Counsel takes issue with Respondent's claim thatthe reschedulingof vacation was required by the contract, he does so ongrounds that this action was not specifically authorized by the contract. Infinding nomerit in i the General Counsel's position, I note that suchauthorization is implicit in the overall scheme evidenced by the variousvacation provisions.SRoegelein ProvisionCompany,181NLRB 578. In thatcase, a Boardmajority dismissedan8(a)(3) allegation whereanemployer, pursuant to arecently negotiated cgntract, denied vacations to certain participants in thestrike which lead to execution of that agreement. The employer's action waspursuantto a provision precluding vacations to employees "absent fromwork foranyreason for as many as two hundred (200) hours during thetwelve (12) months immediately preceding the taking of his vacation ... .After the strike, vacation benefits were denied to certain strikers solelybecause the employer counted strike time as a disqualifying.absence forpurposesof the "200 hour" limitation. The Board reversed the TrialExaminer, who had -found this to be unlawful discrimination under Section8(a)(3), and dismissedithe complaint. In my judgment,the resultin that casewas absolutely consistent with the standards laid down inN.LR.B. v. GreatDane Trailers, supra,and the body of precedent cited therein.encourages union membership and hence is precisely thetype of arrangement that Section 8(a)(3) seeks to con-demn.9Aside from the foregoing, close examination of theGeneral Counsel's position in the light of the impact of thiscomplaint on the entire group of strike supporters,discloses that the General Counsel through this complaint,seeks to establish a classification of beneficiaries whichrests on arbitrary considerations unrelated to Section 7 ofthe Act. All who honored the picket line were subject to therequirement that vacation benefits be in the form of timeoff only. However, this complaint alleges wrongful discrim-ination against only those whose vacations fell during thestrike.Nonetheless, it is a fact that unit employees whodeclined to cross the picket ,line, but whose vacations werenot scheduled for August, September, or October 1972,-hadno right to claim vacation pay in lieu of time off. Perhapsthis group, by reason of low seniority preference or achange in plans or whatever, would also find value in theoption claimed to have been unlawfully denied here. But,as this complaint implicitly concedes, by no stretch of theimagination could Section 8(a)(3) be extended to accordthis-latter group such a "right."Yet, the only distinction between those who honored thepicket line, and are the objects of alleged discriminationunder this complaint and those who were also engaged insuch activity but are not covered by this complaint, is thefortuity of when their scheduled vacations happened tofall.Otherwise both categories were similarly situated; for,they both received time off with pay during the vacationyear 1972, the primary impact of the contractual policy fellequally on both groups,10 and both groups refused to crossthe picket line. Thus, to find that the contractual vacationpolicy involved here was unlawfully applied would providethe alleged discriminatees a benefit not available to theirbrotherswho also honored the picket line, but whosevacations fell, outside the strike period. Such a result isanomolous; for, to provide selective relief on the basis ofsuch a dichotomy,, would not in any sense rest upon a needor a desire to protect the Section 7 rights of employees; itcan hardly be said that a contractual policy which falls9 CfN.L.R.B_ V. Great Dane Trailers, Inc, supra,p. 32. "The act ofpaying annual benefits to one group of employees while announcing theextinction of the same benefits,for another group of employees who aredistinguishable only by their participation in protected concerted activitymay have a discouraging effect on either present or future concertedactivity "ioAt this juncture, I would note that the General Counsel urged that, inthe event a violation is found, backpay would be justified in an amountequal to the wage entitlement for each week that an alleged discriminateewas eligible for vacation. It is argued that this remedy imposesno penaltyand is necessary because each discriminatee,by virtue of Respondent'sconduct, lost earnings for the weekstheywere required to take off. Were Ito find a violationIwoulddeny such relief. In my opinion it would undulypenalize the Respondent and unjustly enrich the alleged discrimmatees, allof whom have had their vacations in the form of time offwith pay Thewindfall that would result from imposition of such a remedy is graphically-illustrated by the fact that a like loss of earnings was accrued by those strikesupporters whose vacation fell outside the period of the strike. However, noclaim of discrimination or back wages is trade in their behalf nor would anysuch claim be tenable.In these circumstances, to grant such relief to thealleged discriminatees, would give them monetary award over and above thevacation benefit,which they and other strike supporters have alreadyreceived. 584DECISIONS OF NATIONAL LABOR RELATIONS BOARDequally upon all engaged in the same protected activityconstitutesinherentlydiscriminatoryactionas to asegment of that group where, as here, the distinction asbetween those who are and those who are not victims ofthe alleged discrimination rests upon considerations whollyextraneous to the safeguards of Section 7 and 8 of the Act.For these reasons, I find that no discrimination resultedfrom Respondent's failure to provide a special vacationpay benefit tocertainof the production and maintenanceworkers who honored the picket line in August, September,and October 1972. Theimplementationby Respondent ofthe vacation policy against lump sum vacation paymentsplaced the alleged discriminatees on parity with thoseadversely affected because absent for other reasons, andindeed with others who honored the picket line, but whocould not make legitimate claim for the type benefit soughthere.Further, there is no independent evidence ofantiunion motivation, nor a basis for drawing an inferencethat the Respondent's action was in the interest ofdiscouraging union membership. In my opinion, I am hereconfronted with an even stronger case in support of anemployer's right to avail himself of benefits acquiredthrough the collective-bargaining process then was present-ed inRoegelein Provision, supra,a decision that I regard asdispositive herein. Accordingly, I shall recommend that thecomplaint be dismissed in itsentirety.Upon the basis of the foregoing findings of fact, andupon the entire record in this proceeding, I make thefollowing:CONCLUSIONS OF LAW1.G.C. Murphy Company is, andhas been at all timesmaterial herein, an employerwithin the meaning of Section2(3) of the Actand engaged in commercewithin themeaning of Section 2(6) and (7) of the Act.2.The Union,General Teamsters,Chauffeurs andHelpersLocal 249 a/w International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, is,and at all times material has been,a labororganization within the meaning of Section2(5) of the Act.3.As foundabove,Respondent has not violatedSection 8(a)(3) and 8(a)(1) of theAct bywithholding andrefusingto pay accruedvacation benefits to employees.Uponthe foregoing findings of fact and conclusions oflaw, upon theentire record,and pursuant to Section 10(c)of the Act, I herebyissue the following recommended:ORDER"The complaint is hereby dismissed in its entirety.1' In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions,and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations,be adoptedby theBoard and becomeits findings,conclusions,and order,and all objections thereto shall bedeemed waived for all purposes.APPENDIXARTICLE XISufficient methods having been established to settle anygrievance or dispute that may apse,in an amicablemanner,therefore,there shall be no strikes, or slowdownsby the employees nor any lockouts of the employees by theEmployer during the period covered by this Agreement.ARTICLE IV(a)The Union agrees to further and promote the bestinterestsof the Employerat all times.(b) The Union agrees to make every effort to see thatemployees who are in the Employer's employment obey allrulesand regulations negotiated by the Employer andLocal Union 249. A copy of said rules marked Exhibit `B"is attached hereto and made a part hereof.(c) It shall not be deemed a breach of contract to refuseto work on or from any premises where a strike exists, andno employee can be disciplined for such action.Vacations(a)Earned vacations with pay will be granted to allregular employees covered by this Agreement in accord-ance with their length of continuous service with theEmployer.For the purposes of determining earned vacation periodsof layoff during which seniority rights are not forfeited andauthorized leaves of absences as hereinafter defined in thisAgreement under Leaves of Absence from which theemployee is reinstated without loss of seniority shall beconsidered as continuous service with the Employer, butsuch period of layoffs or leaves of absence shall not beconsidered service with the Employer for purposes ofdetermining earned vacation to which an employee may beentitled.(b) On or after November I of each calendar year, eachemployee entitled to take vacation time off in the followingyear, will be requested to specify in writing (not later thantwo (2) days after the receipt of such request on a formprovided by the Employer) the vacation periods he or shedesires. Employees to select their vacation in order of theirseniority and upon completion of the requests, vacationswill be scheduled during the next calendar year, provided,however, fifty (50) regular employees will be scheduledduring each week in the months of June, July and Augustand further, provided that if fifty (50) regular employees donot request vacation during said weeks additional regularemployees will be scheduled by the Employer by inverseseniority to complete the fifty (50) regular employees. Ineach of the remaining weeks in the calendar year up totwenty-five (25) regular employees will be scheduled basedon their seniority.(c)Itisthe intent of thisARTICLE that it becompulsory for eligible employees to take time off for theirvacation period and further that no employee shall bepermitted to change their scheduled vacation period or anypart thereof, provided, however, an employee shall resche-dule their vacation only if his or her scheduled vacationfalls during an Approved or Authorized Leave of Absence,except that such rescheduling will not affect vacationsscheduled pursuant to (b) of this ARTICLE and furtherprovided, that the employee must return to work for a G. C. MURPHY CO.585period of two (2) weeks before taking a rescheduledvacation.(d) Vacation period of less than one (1) week shall not bescheduled, provided, however, an employee may split oneweek of his or her vacation within his or her scheduledvacation period by requesting the Warehouse PersonnelDepartment to schedule in accordance with paragraph (b)of this ARTICLE one, two, three or four days of vacationprovided further that such scheduling of split vacationupon request to the Warehouse Personnel Department canbe altered only for personal illness and such othersituationswhich may be properly judged as emergencies.No employee shall be permitted to take vacationtime as acredit against time lost for any other reason.(e)Unused vacation time cannot be carried over into thenext year and an employee shall not be paid in lieu ofvacation.(f)An employee shall become eligible for vacation inaccordance with the following schedule, provided, he orshe had been employed continuously six (6) months ormore.Employees who started to work prior to November I ofany year vacation is earned as of May 1 of the next year.Employees who started to work between November 1and February 1 of any year, vacation is earned as ofAugust 1 of that year and must be scheduled after August 1of that year.The eligible employees who have attained the years ofcontinuous service indicated in the following table in anycalendar year during the continuation of this Agreementshall receive a vacation corresponding to such years ofcontinuous service as shown in the following table:Employed continuously six (6) months but less thanone (1) year-1 week with payEmployed continuously one (1) year but less than five(5) years-2 weeks with payEmployed continuously five (5) years but less thanfifteen (15) years-3 weeks with payEmployed continuously fifteen (15) years but less thantwenty-five (25) years-4 weeks with payEmployed continuously twenty-five (25) years ormore-5 weeks with pay(g)Vacation pay shall be determined on the basis of aforty (40) hour week at the employee's highest hourly rateearned (but excluding shift differential and overtimepremium) for twenty (20) hours or more worked during theweek prior to vacation.(h) Should a holiday occur during a vacation week, theemployee or employees will be entitled to an extra day ofvacation to be mutually agreed upon by the employee andthe Employer during the calendar year.(i)Eligible employees resigning before their vacation isearned are not entitled to vacation pay. Eligible employeesresigning after their vacation is earned will be entitled tofull vacation pay, provided, however, that a two (2) weeksnotice is worked out. Eligible employees dismissed otherthan for cause will receive pay in lieu of earned vacation,provided, however, that said vacation was earned at timeof dismissal.Leaves of AbsenceAll leaves of absence shall fall within one of thefollowing classifications as determined by the reason forthe leave:Approved Leave of Absence:This type of leave can begranted only on the basis of personalillness(exceptpregnancy) or disability of the employee.While on an Approved Leave, the employee's continuousservice record will be maintained and credit granted for thetime absent just the same as though at work. However, noemployee may receive insurance increments,vacation pay,or other benefits except sick relief or workmen's compensa-tion while on a leave of absence. The increments will bereceived following the employee's return to work accordingto the policy covering each one.Authorized Leave of Absence:This type of leave includesall leaves of absence granted for other than personal illnessof the employee or military service.While on an Authorized Leave, the employee's contmu-ous servicerecord will not be broken for three months butno credit will be allowed for the time thus lost exceedingthe three month leave. Upon returning from an AuthorizedLeave of Absence, the employee's service record will beresumed from the point at which it stood when the leavebegan plus the aforementioned three month period.